UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: MARCH 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-254888 SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) California 33-0230641 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2345 W. Foothill, Suite 12, Upland, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number:(801) 810-9888 Securities registered under Section 12(b) of the Act:None Securities registered under Section 12(g) of the Act: Common Stock $.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the voting and non-voting common stock held by non-affiliates as of September 30, 2011 was approximately $11,254,031. The number of shares outstanding of the issuer’s Common Stock as of June 29, 2012 was 16,659,898. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS Page Cautionary Statement Regarding Forward-Looking Information 2 PART I ITEM 1. BUSINESS 8 ITEM 2. PROPERTIES 8 ITEM 3. LEGAL PROCEEDINGS 8 ITEM 4. MINE SAFETY DISCLOSURES 8 PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES 8 ITEM 6. SELECTED FINANCIAL DATA 10 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F-1 through F-27 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 14 ITEM 9A. CONTROLS AND PROCEDURES. 14 ITEM 9B.OTHER INFORMATION 15 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 15 ITEM 11. EXECUTIVE COMPENSATION 18 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDERS MATTERS 20 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 22 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. 24 ITEM 15. EXHIBITS, FINANCIAL STATEMENTS SCHEDULES 24 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION All statements contained in this Annual Report on Form 10-K, other than statements of historical facts, that address future activities, events or developments are forward-looking statements, including, but not limited to, statements containing the words "believe", "anticipate", "expect" and words of similar import. These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances. However, whether actual results will conform to the expectations and predictions of management is subject to a number of risks and uncertainties that may cause actual results to differ materially. Consequently, all of the forward-looking statements made in this Annual Report on Form 10-K are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations. These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. The safe harbors of forward-looking statements provided by Section 21E of the Securities Exchange Act of 1934 are unavailable to issuers of penny stock. Our shares may be considered penny stock and such safe harbors set forth under the Private Securities Litigation Reform Act of 1995 may not be available to us. As used in this Annual Report on Form 10-K, unless the context requires otherwise, "we", "us" or the "Company" or SET Corp.means Sustainable Environmental Technologies Corporation, a California Corporation, and its divisions and subsidiaries. 1 PART I ITEM 1.BUSINESS Organizational History We were incorporated on July 21, 1985 with the name International Beauty Supply Ltd. under the laws of the state of California.On May 28, 1993, we filed an amendment to the Articles of Incorporation to change our name to L.L. Knickerbocker Co., Inc.On January 9, 2003, we filed an amendment to the Articles of Incorporation to change our name to RG Global Lifestyles, Inc.On July 28, 2010, we filed an amendment to the Articles of Incorporation to change our name to our current name, Sustainable Environmental Technologies Corporation. On January 19, 2012, we filed an amendment to our articles to implement a one for fifteen reverse stock split anddecreased our amount of authorized Common and Preferred stock to the amounts as noted below.However, the aforementioned amendment was not in effect untilFINRA’s authorization on January 25, 2012. The Corporation is authorized to issue 100,000,000 shares of Common Stock, $0.001 par value per share, and 10,000,000 shares of Preferred Stock, $0.001 par value per share. For the past three (3) years, we have not filed for bankruptcy, receivership or any similar proceeding and have not effected any reclassification or merger, or consolidation. General Overview of Business Our business objective is dedicated to responsible resource utilization through environmentally sustainable technologies. With offices in Southern California, Utah, Colorado and North Dakota, our objective is to set the standard for responsible principles of sustainable development. Through patented technologies and strategic relationship and acquisitions, we intend to solve environmental issues with economic advantages to the consumer. Our technologies are intended to limitour customer’s environmental impact by conserving valuable and diminishing natural resources. Current and future services include, and are expected to include, innovative eco-technologies that provide patented treatment, recovery, reclamation and re-injection services for Produced Water (which is associated with the oil and gas industry) and the ultra-efficient tri-gen systems that offer combined cooling, heating, and power generation with the added capability of water production from a single energy source.We offer complete sustainable energy solutions that bridge the gap between existing energy sources and the sustainable energy sources.Such design and application will meet the needs of tomorrow by preserving the natural resources of today.We also provide customized services that include design, construction, management, operation and maintenance services, and equipment manufacturing for the industrial and municipal sectors.With strategic partnerships, through prominent global manufacturers and distributors, we have access to a worldwide sales and distribution network. The application of proven water treatment systems today is globally in high demand.So far in the U.S., our focus has been directed to the oil and gas industry where these ever-growing volumes of waste water must be dealt with to assure the continued supply of domestic petroleum products so desperately needed.This focus will be continued through the next year, and expanded throughout the Americas and into Canada and other countries.Our wholly owned subsidiary Pro Water, LLC, a Utah Corporation (“PWU”), is currently capitalizing on this opportunity in its Utah facility as discussed below. Principal Products and Services Products PWC Centerline SWD SYSTEM On August 1, 2011, management formed a wholly owned subsidiary, ProWater, LLC, a Colorado limited liability company (“PWC”), which owns the proprietary Centerline salt water disposal system (“Centerline SWD System”).Designed by management with experience gained through the building and operating of the Utah facility, Centerline SWD System is a containerized, module, movable system that utilizes green technology to efficiently separate oil, water and other by-products produced from oil and gas operations. Centerline SWD System is a unique state-of-the-art system that is based on strategic utilization following a three-pronged approach for deriving revenue: 1) sale of oil; 2) sale of water; and the 3) reinjection of cleaned water.This three-pronged approach enables PWC to derive revenue and safely dispose of the remaining components by selling oil to refiners and providing processed water for use in hydraulic fracturing or water injection. Applied to approved formations, this re-used water is injected thousands of feet below potential ground water zones. 2 The Centerline SWD System is a highly automated, self-monitoring, self-diagnostic, modular facility that can be completely built and installed in ninety (90) days.The Centerline SWD Systemmodules are dropped in place, bolted together, and connected to main power lines and can be turned on to heat the balance of the facility while final plumbing connections to the tank farm are completed.One of the greatest benefits to the modular system is that these portable units can be built in modern climate controlled facilities that allow them to be built year round.PWC Centerline SWD System facilities are more efficient, requiring less manual labor for the direct benefit of its customers, processing the average water truck in less than half the time of the industry standard. Centerline SWD System, utilizes Class II SWD wells that are recognized as one of the safest forms of disposing Produced Water.It would take three separate, simultaneous integrity failures to pose any environmental risk.With agencies such as the Environmental Protection Agency set to release new national standards for the disposal of Produced Water, generated from shale formations, each Centerline SWD System contains a complex safety system with a series of redundant controls that exceed local, state and federal requirements.The system is designed in such a way that if it encounters even one safety abnormality, the entire facility is immediately and automatically shut down, it further issues alerts to multiple predetermined individuals.No further water can be taken into the facility or pumped down hole until the safety issue is evaluated and resolved. PWC’s Centerline SWD System intelligently combines highly efficient process controls with best in class technologies, and installs them into portable modular buildings. The Centerline SWD System utilizes a horizontal GE™ surface pumping systems (“SPS”) that features a directly-coupled, multistage centrifugal pump that is uniquely designed for high pressure, low to medium flow and environmentally sensitive applications.The SPS pump has low maintenance requirements, a long run-life and can be easily modified in the field.The addition of variable speed drives and logic control systems lower operating costs and improve reliability, while providing intelligent monitoring and control capabilities.Another key advantage of the Centerline SWD System is the ability to maintain full manufacturing and construction capacity year round.The Centerline SWD System clarifies produced oilfield waters to the extent that they can be used in water-flooding to drive more oil from the earth, and/or allow it to be disposed of in Class II SWD wells. This cleaned water can also be used as frac water in the oilfields where there is new drilling or water flooding activities. DynIX™ Technology Our proprietary DynIX™ wastewater treatment technology isbased on an ion-exchange process for the treatment and reclamation of Produced Water. The DynIX™ technology can be used as a pre-treatment that allows systems such as reverse osmosis filtration to work more efficiency or as a standalone system that removes sodium and other pollutants from Produced Water allowing it to be returned to the environment within local, state and federal environmental compliance regulations. The successful removal of the treated Produced Water in turn allows energy companies to harvest and sell methane, gas and oil associated with such fields. The Company receives a royalty from the customer for every barrel of Produced Water treated and purified. In April of 2008, we constructed and successfully tested our first plant in Wyoming in connection with an agreement with Yates Petroleum, Inc. This agreement was structured on a “build, own and operate” economic model whereby we provided a “turnkey” plant to Yates Petroleum and charged a royalty per barrel of cleaned Produced Water. We received a fixed royalty for every barrel of Produced Water treated and purified and maintained ownership of the equipment under a five-year contract.After unsuccessfully attempting to negotiate a higher royalty rate, we decided to shut the plant down until a buyer could be found.Subsequent to shutting down the plant, Yates Petroleum, Inc. cancelled its agreement with us. We havechangedour strategy from solely a build-to-sell manufacturing environment to include a royalty-based model whereby we would license its DynIX™ Technology to achieve royalty income. MultiGen Technology The MultiGen technology is a highly efficient, reliable, low-emission and commercially proven integrated solution that uses natural gas, biogas, diesel or other fuels to power a micro-turbine that in turn powers a chiller running our patent-pending air conditioning/water-from-air generation unit. As utilized in Australia, the MultiGen technology was able to achieve up to 95% overall efficiency by the onsite generation of water, air conditioning, electrical power, heating and cooling water.In addition, as utilized in Australia, the MultiGen technology can save as much as 400 tons of CO2 per year when compared to using grid-supplied electricity. The result is greater efficiencies with respect to water and energy use, significant improvement of security of supply, and a reduction of greenhouse gas emissions, all at less cost. 3 When operating on natural gas, the MultiGen technology can reduce grid-supplied power requirements for the same functions by approximately 50% as utilized in Australia. It is ideally suited to locations where natural gas-produced electricity is cheaper than grid supplied, as well as disaster areas and remote areas without existing utility infrastructure. Unlike typical co-gen and tri-gen systems, the MultiGentechnologyhas a much smaller equipment footprint, requires less maintenance, is quieter, and can be easily retrofitted to existing facilities or installed in new developments Services PWU Blue Bench Class II Salt Water Disposal Well in Utah Through an acquisition of all of the issued and outstanding membership interests of PWU, the Company acquired PWU’s Blue Bench Class II Salt Water Disposal (“SWD”) well.The Blue Bench Class II SWD well is owned and operated by PWU in Duchesne, Utah and is one of the few, available methods for disposing Produced Water in that area.PWU’s Blue Bench Class II SWD well takes the Produced Water brought in from customers in Duchesne, Utah and converts that Produced Water into processed water which can be reused when drilling for oil and gas or alternatively safely injected into approved formations thousands of feet below potential ground water zones. PWU’s SWD well resides on two five-acre parcels. With the exception of a few outlying buildings, PWU’s Blue Bench Class II SWD well has been completely re-designed to increase the capacity for production and allow the Blue Bench Class II SWD well to operate during the winter months. With the completion of the upgrades and automation, the redesigned Blue Bench Class II SWD well is capable of handling over 7,000 barrels of Produced Water per day.Efficiency and automation designs allow PWU’s Blue Bench Class II SWD well to operate with minimal labor while achieving maximum production results.PWU’s Blue Bench Class II SWD well serves as a showpiece, as it is a modern and innovative injection well. PWC Centerline Salt Water Disposal Wells in North Dakota Through our wholly owned subsidiary PWC and its wholly owned subsidiary Blue Bench, LLC, a Colorado limited liability company (“BB”) formed on April 5, 2012 we plan to construct three SWD wells utilizing PWC’s Centerline SWD System as described above. We have completed the drilling and production casing of the first well in Cartwright, North Dakota (the "Cartwright Well").The portable Centerline SWD System for the salt water disposal well is being built in Casper, Wyoming and is in its final stages of construction.Thus, we anticipate the completion of this well within the next 45 to 90 days.The well was drilled on 10 acres of land we have in Cartwright, North Dakota. This sight has easy highway access and is in a prime drilling area for oil wells in the Bakken formation. Operational History Pro Water Utah (“PWU”) DES Technology On April 23, 2012 we entered into a letter of intent with Dehydration & Environmental Systems, Inc. (“DES”) to test DES’s DryVac technology at the Blue Bench Class II SWD well.The DryVac's technology involves a patented filtration, thermal drying and water processing developed and owned by DES to separate solid contaminants found in waste streams such as Produced Water.We will evaluate this product at our well in Duchesne, Utah to see if this technology would be a valuable addition to all of our SWD wells.At this time, we believe that this technology has the potential to significantly increase our revenue streams at our SWD wells. Blue Bench II SWD On July 7, 2010,we entered intothe Pro Water acquisitionagreement (the "Pro Water Agreement") to acquire 100% of the membership interests of PWU, from its solemember, Metropolitan Real Estate, LLC (the “Metropolitan”), a New York limited liability company. Metropolitan is an entity controlled by Horst Franz Geicke, a beneficial owner of the Company.PWU’s sole business is its ownership and operation of the SWD well and refinery in Duchesne, Utah.In exchange for the purchase of the membership interest of PWU, we assumed all PWU debts, 1,333,333 shares of our restricted common stock were to be issued, and aconvertible secured promissory note (the "Pro Water Note") was to be issued.The amount of the Pro Water Note was in the amount of $2,000,000, at an interest rate of 5% per annum, payable quarterly over a period of one year commencing on the closing date of the Pro Water Agreement.In addition, the Pro Water Note had a conversion feature, which at the sole option of the holder,would convert the Pro Water Note into shares ofrestricted common stock at a price of $1.50 per share.The Pro Water Note is secured by all of the assets of PWU. Subsequent to the closing of the Pro Water Agreement, PWU became our wholly-owned subsidiary. 4 On July 12, 2010, the terms of the Pro Water Agreement were amended whereby the number of shares of common stock paid to Metropolitan was increased to 2,222,222 (from 1,333,333).In addition, the conversion rate of the Pro WaterNote was also amended.Previously the Pro Water Note was to be converted at $1.50 per share, however the Pro Water Note wasamended so that $1,600,000 of the Pro Water Note would be converted at $3.00 per share and $400,000 would be converted at $0.375 per share. ThePro Water Note was also amended to have the following payment schedule: i) $100,000 paid on or before September 30, 2010; ii) $200,000 paid on or before December 31, 2010; iii) $200,000 paid on or before March 31, 2011 and vi) the remaining amount of $1,500,000 with unpaid interest on or before June 30, 2011. The $100,000 payment due in September 2010, was paid in October of 2010. On January 14, 2011, the terms of thePro Water Note were amended for a second time. As of the date of the second amendment, the unpaid principal amount was $1,880,000. Under the terms of thesecond amendment, the term of the Pro Water Note was extendedfor five (5) years and all accrued interestwas forgiven.In addition, our payments were to be in sixty (60) monthly payments of $35,478 commencing January of 2011 and concluding December of 2015, subsequently extended to April 2016. All other terms, including conversion and interest rates haveremained the same as in the first amendment to the Pro Water Note. The Company accounted for the change in terms of the debt as an extinguishment of the debt due to the significant change in the repayment period. The acquisition of PWU was accounted for as a reverse acquisition in accordance with Accounting Standards Codification (“ASC”) 805 Business Combinations. We determined for accounting and reporting purposes that Pro Waterwas the acquirer because of the significant holdings and influence of Horst Franz Geicke before and after the acquisition. As a result of the transaction, Horst Franz Geicke, individually and through entities of which he has common control (the “Control Group”) owned in excess of 44% of issued and outstanding common stock of the Company on a diluted basis. Because SWD wells are essential to the responsible processing of Produced Water from the oil and gas industry, we acquired PWU to expand our water processing services for the disposal of Produced Water. Through PWU’s Blue Bench Class II SWD well in Utah, we have established a customer base and are currently generating a positive monthly cash flow.Furthermore, since January of 2011, business of PWU’s Blue Bench Class II SWD well has steadily increased as local governments increase regulations and restrictions for disposing Produced Water. While there are several key factors to obtaining new business, the ratio of available business per customer is based solely on the number of oil and gas wells the customer has within the serviceable radius of the injection well.As new oil and gas wells are developed within the serviceable radius of PWU’s Blue Bench Class II SWD well, the ratio of customers to percentage of business will increase. ProWater Colorado (“PWC”) Our wholly owned subsidiary, PWC, in which we plan to develop additional technologies for disposing of salt water from oil and gas wells, including technologies such as Centerline SWD System, and designing, building and operating SWD wells that are used in the oil and gas industry. Design, Building and Operating SWD Wells Company management has spent the last two years working in North Dakota and Montana to identify potential SWD well sights, in an effort to obtain operating and drilling permits for the most desirable of those locations for PWC. Currently we have state approval for the Cartwright Well location, and are looking for more sites.Management’s focus on strategic acquisitions and new site evaluations will be instrumental in the Bakken play and for additional markets in the future. Management plans on replicating and improving the design and cash flow of the Centerline SWD system and building additional SWD wells in North Dakota and Montana from their experience at PWU’s facility and anticipates that each new Centerline SWD facility will require 2-4 months to begin generating income after the SWD well is complete. 5 Centerline SWD System Our proven dedication to the industry has created partnership opportunities and solid relationships with vendors, customers, and potential customers in Utah, North Dakota and Montana for the Centerline SWD system.Reports from the United States Geological Survey (“USGS”) show that the Bakken Shale formation could hold more crude oil than the entire Middle East region, which could produce crude oil for the next 20-35 years.The lack of SWD well locations is currently one of the largest roadblocks holding back the number of crude oil wells in this area.We are ready to capitalize on this opportunity utilizing PWC’s Centerline SWD systems by managing the building of the related salt-water disposal wells, and through strategic partners in the oil and gas industry. According to the Wall Street Journal, the Bakken Shale formation is believed to contain billions of barrels of recoverable oil.Technological improvements in the past two years have taken what was once a small, marginally profitable field and turned it into one of the fastest-growing oil-producing areas in the U.S.The Bakken Shale has helped North Dakota oil production double in the past three years, surging to 80 million barrels in 2009—tiny relative to the more than seven billion barrels consumed by the U.S. every year, but enough to vault the state past Oklahoma and Louisiana to become the country's fourth-biggest oil producer, after Texas, Alaska and California. If current projections hold, North Dakota's oil production could pass Alaska's by the end of the decade. Class II SWD wells are the preferred disposal system in the U.S., as many states are banning evaporation pits.In the state of North Dakota, permitting for evaporation pits is not allowed. Produced Water is commonly shipped to SWD wells by truck, or by a limited number of pipelines.Oil producers do not want to deal with wastewater disposal and only build disposal wells when commercial disposals are not conveniently available.This is where throughour wholly owned subsidiary PWC, we can become a key partner to these oil producers.PWC and its Centerline SWD Systems growth and expansion plans in the U.S. over the next two to five years will occur in Three Phases. In Phase One, PWC expects to deliver one to two Centerline SWD Systems in North Dakota that could generate income by the end of 2012. In Phase Two, the next two to fouradditional Centerline SWD Systems are anticipated to be completed in 2013 in North Dakota and Montana.In Phase Three, we anticipate the leasing and operations of the Centerline SWD System, and the further use of PWC’s technology and design team to assist major oil and gas companies throughout the U.S. DynIX™ We have signed licensing agreements for Australia and Asia with World Environmental Solutions Pty Ltd (“WES”).However, currently there are no definitive or pending agreements for DynIX™. MultiGen On August 27, 2010, we entered into a Technology Purchase Agreement with World Environmental Solutions Pty Ltd, an Australian company (“WES”).In exchange for an investment in WES, we purchased certain technologies, including all intellectual property rights and pending patents of WES.Such patents and patent applications include patentnumber 20088237617 and patent application number 2010118129.Both patents relate to the water extraction and electricity generation units, referred to as MultiGen. Multiple Patent Cooperation Treaties have been filed in Canada, Mexico, Nigeria, South Africa and the United States. Effective September 1, 2011, along with SET IP Holdings LLC, a Utah limited liability company, we entered into an amendment with WES to the aforementioned Technology Purchase Agreement (“Amendment to the TPA”).Pursuant to the terms of the Amendment to the TPA: (i) our option to purchase 3% of the capital stock of WES has been canceled; (ii) WES’ warrant to purchase 333,333 shares of our common stock at a price of $5.25 per share has been canceled; (iii) WES’ $200,000 convertible secured promissory note issued by us (convertible at $5.25 per share of our common stock), and all security interests granted there under, has been canceled; (iv) our ownership of 12% of the capital stock of WES has been canceled; (v) our payment to WES upon certain terms of WES’ successful installation and sale of a MultiGen unit has been reduced to 250,000 shares of our common stock; (vi) the maximum share issuance by us to WES based on WES royalties paid to us for certain WES sales of MultiGen units has been reduced to 333,333 shares of our common stock; (vii) any shares of our common stock issued to WES pursuant to the Agreement, as amended, shall be restricted from transfer for one year from the date of issuance; (viii) our maximum royalty obligation to WES for our sales of MultiGen units has been reduced to $500,000; (ix) WES shall pay us a royalty of 10% of gross revenues for WES sales of MultiGen units; (x) WES and the Company shall split 75/25 certain fees paid to WES in connection with agency for sales of MultiGen units outside of Australia; and (xi) the parties have covenanted to use their best efforts in regards to maintaining distributor status for sourcing components for the MultiGen units. On October 17, 2011, we shipped the first order for its high efficiency MultiGen combined cooling, heating and power, plus water generation systems (CCHP +H20) to a commercial facility in Australia for a retrofit construction project. Subject to a successful outcome for this first installation, coordinated by WES, further orders are expected in 2012. Upon a successful launch of the MultiGen in Australia, SET Corp intends to promote the MultiGen throughout the Americas, starting with the USA, in 2012. The first MultiGen is currently being installed in a government Education Institution in NSW Australia. It is expected to be in full production by September 2012. 6 Prior Company Businesses Prior to our business of the development of sustainable environmental technologies, the Company, under prior management, was involved in several business ventures including energy drinks, nutraceuticals, and other consumer, retail and commercial ventures, all of which have been abandoned. Status of Publicly Announced New Products and Services See above for discussion in principal products and services. Competition PWU has three competitors in Utah. Water Disposal Inc. (“WDI”) has two injection wells that are located in Roosevelt, Utahand are approximately 24 miles further away from the primary oil producers in the vicinity than our well. This is important as the trucking costs are greater than the disposal costs for injecting the water. The closer you are, the lower the overall disposal coast will be. The third disposal site is an evaporation pit one mile further than our facility. PWC has multiple competitors in North Dakota; Zenith Produced Water has 2 injection wells that are north of Williston and currently taking 5-6,000 barrels between the 2 wells. There is another operator RMI that has 1 well operating and is currently building a second well. They are southeast of Williston and the first one is currently doing 10,000 BPD. Each SWD can service about 50-100 oil wells. Approximately 2,000 permits to drill new wells were issued last year with about the same number slated for this year. This leaves a large shortage of SWD’s to support all of the oil production currently and in the future. DynIX™ currently has direct competition fromIonics, GE Water, and EMITS Water Discharge Technology.Many of these competitors have established histories of operation and greater financial resources than the Company, enabling them to finance acquisitions and development opportunities, to pay higher prices for the same opportunities, and to develop and support their own operations. In addition, these companies have greater name recognition. MultiGen Technology is the first of its kind and does not currently have any competition. As far as similar types of green technology that would be similar would be solar panels or windmills. Although both of these systems produce electrical power they do not provide the additional benefits of producing free heating or air conditioning nor do they produce free water as an additional byproduct. MultiGen provides numerous eco-tech solutions that bridge the gap between existing energy inefficient buildings and the sustainable development and design needs of tomorrow.By providing a complete sustainable solution, every MultiGen 65 is able to provide 65kWh of electricity, up to 2,000 liters of water per day and provide supplemental air conditioning and heating.MultiGen is able to produce energy at half the price of the grid, while saving up to 400 tons of carbon each year.With an average ROI of 20 years for solar, MultiGen has an ROI of 5 years and is 78% more efficient than a comparable solar panel installation. WES represents two product lines of the Company. The first is the DynIX system for cleaning Produced Water from Coal Bed Methane CBM or Coal Seam Gas CSG wells as they call them in Australia.Ionics, GE Water, and EMIT Water Discharge Technology would be the same competitors in Au as we sell against here in the US. Many of these competitors have established histories of operation and greater financial resources than the Company, enabling them to finance acquisitions and development opportunities, to pay higher prices for the same opportunities, and to develop and support their own operations. In addition, many of these companies have greater name recognition. As far as the MultiGen technology goes it is so new that there are no direct competitors yet as the product is just being released. As far as similar types of green technology that would be similar would be solar panels or windmills. Although both of these systems produce electrical power they do not provide the additional benefits of producing free heating or air conditioning nor do they produce free water as an additional byproduct. 7 Intellectual Property We own the DynIX™ wastewater technology protected by US patent 8,168,068 and proprietary know how which is expected to form the basis for further patents filings based on the fundamentals in the issued patent. We havetwo other pending patents for the MultiGen Technology in Australia, 20088237617 and 2010228129 in addition to multiple Patent Cooperation Treaties which have been filed in Canada, Mexico, Nigeria, South Africa and the United States. Government Approval PWU received a permit forpassing a Mechanical Integrity Test (“MIT”) test,done by the state of Utah. This permit isvalid forfive (5)years. In addition to the MIT, we do monthly reporting of all injection numbers to the Utah Department of Oil, Gas, and Mining (“UDOGM”). The Cartwright Well is currently permitted and the bond has been placed. The state of North Dakota has approved all plans for the construction of the facility and the paperwork is an ongoing providing the state with Sundry reports as the process continues. MultiGen Technology has no government permits required other than standard building and electrical permits that would be required for industrial electric and air conditioning installations. Employees As of March 31, 2012, we haveseven (7) full time and no part time employees. We havetwo (2) part time consultants that assist with billing and accounting. ITEM 2. PROPERTIES We rent office space to house our corporate operations of approximately 4,330 square feet in Upland, California for approximately $4,763 per month. We operate the Blue Bench Class II SWD well on approximately 10 acres of owned property in Duchesne, Utah. We have a surface lease for the Cartwright Well for approximately 10 acres in Cartwright, ND. ITEM 3. LEGAL PROCEEDINGS On April 27, 2012, a Complaint was filed against the Company by a previous consultant, Shani Investments Inc., in the Orange County Superior Court.The main contention of the Complaint is that there wasan alleged breach of a consulting agreement that was entered into by the Company and the consultant in which the plaintiff claims to have damages.We have hired a highly experienced litigation attorney who on June 12, 2012 filed a Motion to Strike and a Demurrer.The Motion to Strike was filed to ask the court to remove inapplicable and superfluous prayers and the Demurrer was filed to assert that the Plaintiff lacked capacity to assert the causes of action and that the causes of action failed to state facts sufficient to constitute the causes of action. ITEM 4.MINE SAFETY DISCLOSURES This item is not applicable. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information OurCommon Stock currentlyis quoted on the OTCQBunder the symbol “SETS”. The following tables set forth the high and low bid information for the Common Stock for each quarter within the last two fiscal years: 8 QUARTERLY COMMON STOCK PRICE RANGES Quarter Ended High Low June 30, 2010 $ $ September 30, 2010 $ $ December 31, 2010 $ $ March 31, 2011 $ $ June 30, 2011 $ $ September 30, 2011 $ $ December 31, 2011 $ $ March 31, 2012 $ $ These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Holders There were approximately 264 holders of record of our Common Stock as of June 29, 2012. Dividends We do not anticipate paying dividends in the foreseeable future.There are no restrictions on our present ability to pay dividends to shareholders of its Common Stock, other than those prescribed by California law. Securities authorized for issuance under equity compensation plans In order to compensate our officers, directors, employees and/or consultants, our Board and stockholders adopted the 2006 Incentive and Non-Statutory Stock Option Plan (the “2006 Plan”), the 2007 Incentive and Non-Statutory Stock Option Plan (“2007 Plan”), and the 2010 Incentive and Non-Statutory Stock Option Plan (“2010 Plan”). The 2006 Plan has a total of 666,667 shares reserved for issuance, the 2007 Plan has a total of 400,000 shares reserved for issuance, and the 2010 Plan has a total of 1,333,333 shares reserved for issuance. As of the end of the fiscal year ended March 31, 2012, we have issued the following stock options and shares under the Plans: Equity Compensation Plan Information Plan category Number of securities remaining to be issued upon exercise of outstanding options, warrants and rights (a) Weighted average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance (c) Equity compensation plans approved by security holders: 2006 Plan $ Equity compensation plans approved by security holders: 2007 Plan $ Equity compensation plans approved by security holders: 2010 Plan $ Equity compensation not pursuant to a plan - $ - - Total $ 9 Recent Sales of Unregistered Securities None ITEM 6. SELECTED FINANCIAL DATA This item is not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS In addition to historical information, you should read the following discussion and analysis of our financial condition and results of operations together with "Selected Financial Data" and our financial statements and related notes appearing elsewhere in this Annual Report.This discussion and analysis contains forward-looking statements that involve risks, uncertainties, and assumptions. The actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, but not limited to, those presented under "Risk Factors" in our prior SEC filings and elsewhere in this Annual Report. For a full discussion of our business please see Item 1 which begins on Pg. 2 of this Report Results of Operations for the Fiscal Years Ended March 31, 2012 and 2011 The following table summarizes the results of our continuing operations amounts for the periods and dates shown: For the Year Ended March 31, Combined Statement of Operations Data: Revenue $ $ Cost of revenue Operating expenses Operating income Other income (expense) ) Income (loss) from continuing operations ) Net income (loss) $ $ ) Revenues increased $1,652,129 or 63%, for the year ended March 31, 2012 compared to the period of the prior year presented. This increase resulted from a 54% increase in revenue from its major customer that accounted for 81% of revenue compared to 86% for the prior period presented. The increase in revenue is due to the complete redesign and upgrade of theBlue Bench Class II SWDand management’s decision to implement temporary receiving facilities during the redesign process. By guaranteeing customers that they would receive uninterrupted service, the temporary receiving facilities allowed management to secure customers several months in advance of the upgrade completions.Furthermore by providing customers with exceptional customer service and competitive pricing that does not fluctuate significantly, management has created a marketing edge that separates theBlue Bench Class II SWDfrom that of local competition.Due to improvements made subsequent to the prior period presented, the injection well is automated and fully winterized.The Blue Bench Class II SWDwell not only has additional capacity but its increased efficiency for processing produced water, allows four trucks to simultaneously unload.This greatly reduces wait times and ultimately results in the Company and our customers saving both time and money. Cost of revenue increased $585,042 or 57%, for the year ended March 31, 2012 compared to the prior period presented. As a percentage of revenues, cost of revenue was 38% compared to 39% in the prior period presented. Items included within cost of revenues represent labor, depreciation and amortization, equipment rental, supplies, utilities, repair and maintenance. Principal factors contributing to the increase in cost of revenue included additional depreciation due to improvements made to the injection well subsequent to the prior comparable period and an increase in variable expenditures such as utilities due to the increased barrels produced. Payroll related costs are primarily fixed due to the minimal staffing required to monitor the facility and thus do not fluctuate significantly from period to period. Total operating expenses increased $771,363 or 57% for the year ended March 31, 2012 compared to the prior period presented due to the increased operations. Operating expenses include management and administrative personnel costs (including non-cash stock-based compensation), corporate office costs, accounting fees, depreciation and amortization, legal expense, information systems expense, product marketing, sales expense and research and development expenses.Increased expenditures included approximately $641,000 for stock based compensation, $247,000 in professional fees, $399,000 in salaries and wages, $187,000 in consulting agreements, and general corporate expenditures. In addition, research and development expenses of approximately $125,000 in 2012 represented costs incurred in our development of our initial MultiGen system. 10 Total other income was $529,462 for the for the year ended March 31, 2012 compared to an expense of $674,638 for the prior period presented due to an increase in debt settlement negotiations. Other income (expense) includes interest income, interest expense, change in fair value of derivative liability, and gain on settlement of payables and accrued liabilities. The income during the current period was related to approximately $625,000 of write-offs related to a note payable and the related accrued interest, as well as approximately $81,000 for the write-off of certain accounts payable, offset by of amortization expense of $140,000 related to the beneficial conversion feature recorded in connection with the $2.0 million note payable to the former shareholder of PWU. Segment Results for the Fiscal Years Ended March 31, 2012 and 2011 The following should be read in conjunction with the annual financial results of fiscal 2012 for each reporting segment. See “Notes to Consolidated Financial Statements, Note 12 — Segment Information.” We evaluate the performance of our segments based on net income (loss) from continuing operations. Certain income and charges are not allocated to segments in our management reports because they are not considered in evaluating the segments’ operating performance. The following is a summary of information about profit or loss by segment. For the YearEnded March 31, 2012 For the YearEnded March 31, 2011 Pro Water SETCORP Total Pro Water SETCORP Total Revenues $ $
